--------------------------------------------------------------------------------

Exhibit 10.3
 
 
STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the "Agreement") is dated as of this 29th  day of
July, 2010 (the “Effective Date”), by and between Enhance Skin Products Inc., a
Nevada corporation ("Seller"),  and Crisnic Fund SA (“Purchaser”).


RECITALS:
 
WHEREAS, Seller proposes to sell and deliver to Purchaser 750,000 shares of
common stock of Seller (the “Shares”) as set forth herein; and
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereto agree as follows:
 
1.           Sale of Shares.  Seller hereby sells to Purchaser, and Purchaser
hereby purchases from Seller, 750,000 Shares of Common Stock (the “Shares”) in
consideration for a purchase price of $.04 per share or an aggregate total of
$30,000 in immediately available funds (the “Purchase Price”).  Closing of the
transaction shall be completed immediately upon receipt of the Shares in
certificate form from Seller by delivery of the Purchase Price by wire transfer.
 
2.           Representations of Seller.  Seller represents and warrants to
Purchaser as follows:
 
(a)     Seller has full legal power to execute and deliver this Agreement and to
perform its obligations hereunder.  All acts required to be taken by Seller to
enter into this Agreement and to carry out the transactions contemplated hereby
have been properly taken; and this Agreement constitutes a legal, valid and
binding obligation of Seller, enforceable in accordance with its terms.  The
execution, delivery and performance of this Agreement by Seller in accordance
with its terms will not, with or without the giving of notice or the passage of
time, or both, conflict with, result in a default, right to accelerate or loss
of rights under, or result in the creation of any encumbrance pursuant to, or
require the consent of any third party or governmental authority pursuant to any
franchise, mortgage, indenture or deed of trust or any material lease, license
or other agreement or any law, regulation, order, judgment or decree to which
Seller is a party or by which Seller (or any of its assets, properties,
operations or businesses) may be bound, subject to or affected.
 
3.           Representations of Purchaser.  Purchaser hereby represents and
warrants to Seller as follows:
 
(a)     Purchaser has full legal power to execute and deliver this Agreement and
to perform its obligations hereunder.  All acts required to be taken by
Purchaser to enter into this Agreement and to carry out the transactions
contemplated hereby and thereby have been properly taken; and this Agreement
constitutes a legal, valid and binding obligation of Purchaser enforceable in
accordance with its terms.  The execution, delivery and performance of this
Agreement by Purchaser in accordance with its terms will not, with or without
the giving of notice or the passage of time, or both, conflict with, result in a
default, right to accelerate or loss of rights under, or result in the creation
of any encumbrance pursuant to, or require the consent of any third party or
governmental authority.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)     Purchaser is an “accredited investor” in accordance with Rule 504 of
Regulation D of the Securities Exchange Act of 1934, as amended.
 
(c)     The Purchaser understands and agrees that the Shares cannot be
transferred or assigned and that there is and will be no public market
therefore, and, accordingly, that it may not be possible for the Purchaser
readily, if at all, to liquidate this investment in the Shares in case of an
emergency or otherwise and that the stock certificate(s) issued to the Purchaser
in addition to any other legends that may be imposed thereon, will contain the
following legend:   “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR ANY OTHER APPLICABLE STATE SECURITIES ACT.  THE SECURITIES MAY NOT BE
PLEDGED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACTS COVERING THE SECURITIES OR AN OPINION OF QUALIFIED
COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.”
 
4.           Piggyback Registration Rights.  If  at  any  time  or  from  time
to time Seller shall propose to file on its behalf or on behalf of any of its
security holders  a  registration statement under the Securities Act on Form
S-1, S-2 or S-3  (or  on  any  other  form  for the general registration of
securities), including without limitation that registration statement which is
contemplated to register shares on behalf of Seller under that certain Indirect
Primary Offering Agreement of even date herewith, Seller shall include in  such
registration (and any related qualification under blue sky or other state
securities laws or other compliance) all the Shares.  Such registration shall be
at the full cost and expense of Seller.
 
5.           Governing Law; Venue.  This Agreement is governed and constructed
under and in accordance with the laws of the State of New York without giving
effect to principles of conflicts of law.  For purposes of any action or
proceeding involving the Escrow Agreement each of the Parties to this Agreement
expressly submits to the jurisdiction of the federal and state courts located in
the State of New York and consents to the service of any process or paper by
registered mail or by personal service within or without the State of New York
in accordance with applicable law, provided a reasonable time for appearance is
allowed.
 
6.           Headings.  The headings of the sections and subsections contained
in this Agreement are inserted for convenience only and do not form a part or
affect the meaning, construction or scope thereof.
 
7.           Entire Agreement; Amendment.  This Agreement, along with any other
agreement executed on the date hereof between the parties to this Agreement,
contains the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior oral or written agreements, commitments
or understandings with respect to such matters.  This Agreement may not be
changed orally, but only by an instrument in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge.



 
 

--------------------------------------------------------------------------------

 
 
 
8.           Signature in Counterparts.  This Agreement may be executed in
separate counterparts, none of which need contain the signature of all parties,
each of which shall be deemed to be an original and all of which taken together
constitute one and the same instrument.  It is not necessary in making proof of
this Agreement to produce or account for more than the number of counterparts
containing the respective signatures of, or on behalf of, all of the Parties to
this Agreement is sought.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


SELLER:


Enhance Skin Products Inc.




By:____________________________________
Samuel Asculai, Ph.D.
President, Chief Executive Officer


PURCHASER:


Crisnic Fund SA




By:  _________________________________________
Tony Gentile
Portfolio Manager
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
